Citation Nr: 0620902	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-26 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left foot.

2.  Entitlement to an increased rating for a left hip 
disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 50 percent disabling.

4.  Entitlement to an increased initial rating for dysthymic 
disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted noncompensable 
service connection for a dysthymic disorder, denied service 
connection for arthritis of the left foot, and denied 
increased ratings for bilateral pes planus, rated 50 percent 
disabling, and a left hip disability, rated 10 percent 
disabling.  By an October 2005 rating decision, the 
disability rating for the veteran's dysthymic disorder was 
increased from 0 to 30 percent disabling, effective November 
12, 2004.  As the evaluations for the dysthymic disorder is 
less than the maximum available rating, the issue remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2006, the veteran testified before the Board at a 
hearing that was held at RO.  At that hearing, the veteran 
raised new claims of entitlement to increased ratings for his 
bilateral knee disabilities.  The Board refers these claims 
to the RO for appropriate action.

The issue of entitlement to an increased rating for bilateral 
pes planus, currently rated as 50 percent disabling, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.
FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
arthritis in the left foot.

2.  The veteran's left hip disability is manifested by 
subjective complaints of instability, and objective evidence 
of tenderness to palpation, nearly full range of motion, and 
degenerative arthritis.

3.  Since November 12, 2004, the effective date of service 
connection, the veteran's dysthymic disorder has been 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency with intermittent 
inability to perform occupational tasks with depression, 
anxiety, sleep impairment, suspiciousness, weekly panic 
attacks, and mild memory loss, but with otherwise 
satisfactory routine behavior, self-care, and normal 
conversation.


CONCLUSIONS OF LAW

1.  Claimed arthritis of the left foot was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's left hip disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5019 (2005).

3.  The criteria for an initial rating higher 30 percent for 
a dysthymic disorder have not been met since November 12, 
2004, the effective date of service connection.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, DC 9433 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal will be denied.

The veteran in this case is separately service-connected for 
bilateral pes planus.  He asserts that he has arthritis in 
the left foot, warranting service connection for arthritis as 
separate from the bilateral pes planus disability generally.  

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this case, the Board finds 
no evidence of current disability, such that the claim must 
be denied. Specifically, the veteran's service medical 
records and post-service VA medical records dated through 
July 2005 reflect no diagnosis of arthritis of the left foot.  
X-ray examination of the feet in both May 1998 and October 
2003 showed mild pes planus, but revealed no arthritis.  
Absent evidence of a current disability, service connection 
for arthritis of the left foot must be denied.

The Board has considered the veteran's claims that he has 
arthritis of the left foot related to his service.  However, 
as a layman, the veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2005).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran timely appealed the rating 
initially assigned for his dysthymic disorder on the original 
grant of service connection.  The Board must therefore 
consider entitlement to "staged ratings" for different 
degrees of disability in the relevant time periods, that is, 
since the original grant of service connection for that 
disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  As entitlement to compensation had already been 
established for the veteran's left hip and bilateral pes 
planus disabilities, and an increase in the disability 
ratings are now at issue, the present level of disability is 
of primary concern, and the Board need not consider any 
"staged ratings" for those issues.

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

The veteran contends that he is entitled to increased ratings 
for his left hip disability and for his dysthymic disorder.  
These claims will be addressed in turn.

A.  Left Hip

The veteran's left hip disability has been rated pursuant to 
the rating criteria found at 38 C.F.R. §4.71a, DC 5019 
(2005).  Diagnostic Code 5019 (bursitis) directs that the 
disability will be rated based upon limitation of motion of 
the affected part as degenerative arthritis.  38 C.F.R. 
§4.71a, DC 5019.  Diagnostic Code 5003 (degenerative 
arthritis) requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating. 38 C.F.R. Part 4, DC 5003 
(2005).  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is assigned for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under this 
code.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. §4.71a, DC 5003.

Impairment of the thigh with limitation of motion is rated 
under DC 5251 for limitation of extension; DC 5252 for 
limitation of flexion; and, DC 5253 for limitation of 
abduction or rotation.  38 C.F.R. § 4.71a, DCs 5251, 5252, 
5253 (2005).  Diagnostic Code 5251 addresses limitation of 
extension of the thigh.  When extension is limited to 5 
degrees, a 10 percent rating is applicable.  Diagnostic Code 
5252 addresses limitation of flexion of the thigh.  When 
flexion is limited to 10 degrees, a 40 percent rating is 
applicable.  When flexion is limited to 20 degrees, a 30 
percent rating is applicable.  When flexion is limited to 30 
degrees, a 20 percent rating is applicable.  When flexion is 
limited to 45 degrees, then a 10 percent rating is 
applicable.  Diagnostic Code 5253 addresses impairment of the 
thigh.  When there is limitation of abduction, and motion 
lost beyond 10 degrees, then a 10 percent rating is assigned.  
When there is limitation of adduction of, cannot cross legs, 
then a 10 percent rating is assigned.  When there is 
limitation of rotation of the thigh, and the veteran cannot 
toe-out more than 15 degrees, then a 10 percent rating is 
assigned.  Normal range of motion for flexion of the hip is 
0-125 degrees, and normal range of motion for abduction of 
the hip is 0-45 degrees.  38 C.F.R. § 4.71, Plate II (2005).

Diagnostic Code 5255 addresses impairment of the femur.  38 
C.F.R. §4.71a, DC 5003 (2005).  A minimum compensable 
disability rating of 10 percent is assigned for malunion of 
the femur with slight knee or hip disability.  A 20 percent 
disability rating contemplates malunion of the femur with 
moderate knee or hip disability.  A 30 percent disability 
rating contemplates malunion of the femur with marked knee or 
hip disability.  A 60 percent disability rating contemplates 
fracture of surgical neck of the femur with false joint, or 
fracture of shaft or anatomical neck of the femur with 
nonunion, without loose motion, weightbearing preserved with 
aid of brace.  Finally, an 80 percent disability rating, the 
highest rating assignable under this code, contemplates 
fracture of shaft or anatomical neck of the femur with 
nonunion, with loose motion (spiral or oblique fracture).  In 
this case, however, there is no evidence indicating that the 
veteran has malunion of the femur or even involvement of the 
femur with respect to his left hip disability.  As such, the 
general provisions of this diagnostic code are not for 
application.

Finally, hip and femur disabilities can also be rated under 
the diagnostic code pertaining to flail joint of the hip, and 
ankylosis.  Flail joint of the hip warrants an 80 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5254 (2005).  
Ankylosis of the hip is rated under Diagnostic Code 5250.  38 
C.F.R. § 4.71a, DC 5250 (2005).  However, in this case there 
is no indication of either flail hip joint or ankylosis.  
Thus, these diagnostic codes are not for application either.

The Board thus turns to the applicable diagnostic codes:  DCs 
5251, 5252 and 5253.

In this case, DC 5251 cannot serve as a basis for an 
increased rating, as 10 percent is the maximum available 
rating under that code, and the veteran is already in receipt 
of a 10 percent rating under DC 5019.  38 C.F.R. § 4.71a, DC 
5251.  In any event, the veteran does not meet those criteria 
because the October 2003 VA examination found that his hip 
extension was 30 degrees.

On VA examination in October 2003, the veteran was found to 
have left hip flexion of 125 degrees; abduction of 45 
degrees; adduction of 20 degrees; internal rotation of 35 
degrees; and external rotation of 45 degrees.  Based upon 
these measurements, the Board finds that the veteran is not 
entitled to a higher rating for his left hip disability.  
Specifically, he does not have limitation of flexion of the 
thigh at the hip to 30 degrees, or limitation of abduction of 
the thigh with motion lost beyond 10 degrees, as is required 
for a 20 percent rating under either DC 5252 or DC 5253.  
38 C.F.R. § 4.71a, DCs 5252, 5253.

In considering the effect of pain on repetitive use, the 
Board notes that the examiner did not specifically address 
whether there was evidence of pain, fatigue, weakness, lack 
of endurance, or incoordination with repetitive movement.  
The veteran contends that his left hip disability flares up 
with prolonged walking or standing.  However, even if the 
veteran does experience occasional flare-up of his left hip 
disability, the Board finds it unlikely, and there is no 
evidence which suggests, that, on repetitive use, the range 
of motion of his left hip would be restricted by pain or 
other factors to limitation of flexion of the thigh at the 
hip to 30 degrees, or limitation of abduction of the thigh 
with motion lost beyond 10 degrees, as is required for a 20 
percent rating under either DC 5252 or DC 5253.  Thus, even 
considering the effects of pain on use, there is no probative 
evidence that the left hip is limited in motion to the 
requisite degree, and thus the requirements for an increased 
rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's left hip disability warrants no more than a 10 
percent rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

B.  Dysthymic Disorder

Under the relevant rating criteria, a 30 percent disability 
rating is assigned for a mental disorder (including dysthymic 
disorder) when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9433 (2005).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

VA treatment records dated from November 2004 to July 2005 
show various symptoms of dysthymic disorder with depression, 
including anxiety, sleep disturbance, irritability, anger, 
difficulty at work, isolation from others, occasional 
suicidal and homicidal ideations, problems with 
concentration, and impaired judgment and abstract thinking.  
Other findings include frequent notations that the veteran 
was dressed and groomed neatly and that his insight was fair.  
The veteran's most recent treatment records, dated from April 
to July 2005, show that he has successfully undergone 
substance abuse treatment, that he is generally hedonic, 
hopeful, and future-oriented, that he is more active in 
church, and that he is getting along better with his wife.

On VA examination in June 2005, the veteran reported feeling 
depressed when he thinks about the state of his health, or 
when he thinks about not being able to play with his children 
due to his limited ability to engage in physical activity as 
a result of orthopedic pain.  He also reported having 
negative thoughts of hurting himself or others, feeling 
helpless at times, and feeling that he had lost pleasure in 
activities he once enjoyed.  However, the veteran also 
reported that he does not always feel depressed; there are 
times when he feels okay.  Finally, he described a history of 
substance abuse, for which he had recently undergone 
treatment, and of involvement in physical altercations.

Mental status examination revealed an agitated mood with a 
normal affect.  The examiner noted that the veteran became 
increasingly agitated and irritable as he talked about his 
knee pain and other problems.  The veteran's judgment was 
noted to be intact, and he was noted to partially understand 
that he had a problem.  His speech was noted to be clear, and 
his responses appropriate.  There was no evidence of a 
disorder in thought process or content, or of psychotic 
symptoms.  He was noted to not have obsessive or ritualistic 
behavior that interfered with routine activities.  He denied 
experiencing panic attacks.  When questioned as to suicidal 
or homicidal ideations, the veteran admitted that he 
periodically had both suicidal and homicidal ideations.  In 
general, he stated that these thoughts came and went.

With regard to employment, the veteran reported that he 
worked fulltime as a receptionist at the veterans' home.  He 
stated that he had worked there for almost 20 years.  He 
reported that he had had to take six weeks of medical leave 
in November of the previous year, however, because he had 
been stressed and was unable to deal with people.  The 
examiner noted that problems related to occupational 
functioning included decreased concentration and 
inappropriate behavior.  

With regard to his social interaction, the veteran reported 
that he often isolates himself, and stays home rather than 
going out with his family.  He reported that he had very few 
friends, and frequently got involved in conflicts when upset, 
particularly at work.  

Based upon the veteran's symptoms, the examiner determined 
that the most appropriate diagnosis was dysthymic disorder, 
with periodic episodes of major depression.  A GAF of 70 was 
assigned.

The veteran presented testimony before the Board in February 
2006.  He described periodic episodes of depression which 
were so severe that he was unable to do anything, including 
work.  However, the veteran reported that he had continued to 
work fulltime, and that he was receiving regular psychiatric 
treatment, which had increased his ability to cope with his 
disorder.

The above-noted VA examination assigned a GAF score of 70.  
Other treatment records reflect a GAF of 40 in November 2004.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 
60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores from 61 to 70 generally reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and having 
some meaningful relationships.  A GAF score of 40 reflects 
serious symptoms (suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

While the veteran here indicated that he does not like to 
socialize, and that he often isolates himself, it appears 
that he has a strong support network, in the sense that he 
lives with his wife, with whom he has recently noted he is 
getting along better.  Additionally, it appears that the 
veteran has recently become more involved with church 
activities.  Despite reporting a history of frequent 
involvement in physical altercations, and a history of 
substance abuse, the veteran has recently successfully 
completed a substance abuse program.  Additionally, his work 
history has been stable.  While the veteran may occasionally 
experience an exacerbation of his symptoms, his symptoms 
overall appear to be in the category of mild to moderate.  In 
any event, the emphasis in psychiatric ratings is not solely 
on social impairment, but rather includes an evaluation of 
how the mental disorder interferes with the ability to work.  
38 C.F.R. § 4.126 (2005).  Here, despite having to take 
medical leave in November 2004 related to his depression, 
there is no indication that the veteran's psychiatric 
disability overall interferes with his ability to work.  
Additionally, there is no evidence of a disorder in thought 
process or content, or of psychotic symptoms.  He has been 
noted to not have obsessive or ritualistic behavior that 
interferes with routine activities, and while he has admitted 
occasional suicidal and homicidal ideations, he has denied 
having plans.  These factors indicate that he is not 
seriously occupationally and socially impaired.  A dysthymic 
disorder of a mild to moderate disability warrants no more 
than a 30 percent disability rating.

Based upon the above findings, the Board finds that the 
veteran's disability warrants no more than a 30 percent 
rating.  In the judgment of the Board, the evidence as a 
whole demonstrates occupational and social impairment with 
occasional reduced reliability and productivity due to 
various symptoms, as required for a 30 percent rating under 
DC 9433.  With respect to whether his disability warrants 
more than a 30 percent disability rating, however, the Board 
finds that the preponderance of the evidence is against 
entering such a finding.  The veteran has not been shown to 
have overall reduced reliability and productivity, as his 
familial relationships are strong, and he has had a stable 
work history.  Nor has he been shown to have panic attacks 
more than once per week; circumstantial, circumlocutory, or 
stereotyped speech; difficulty understanding complex 
commands; impairment of memory; impaired judgment; or 
impaired abstract thinking.  As such, the Board finds that an 
evaluation in excess of 30 percent is not warranted.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2003, May 2005, 
July 2005; rating decisions in February 2004, and October 
2005; and statements of the case in June 2004, and October 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson,  19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudications in the April and November 2005 supplemental 
statements of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for arthritis of the left foot is denied.

An increased rating for a left hip disability is denied.

An initial rating higher than 30 percent for dysthymic 
disorder is denied.


REMAND

In February 2006 testimony before the Board, the veteran 
acknowledged that he was already in receipt of the maximum 
available rating for his bilateral pes planus, but asserted 
that he was entitled to an extraschedular rating, as that 
disability affects his ability to work.

A review of the veteran's file reflects that he is currently 
employed as a receptionist, which does not require him to 
spend a significant amount of time on his feet.  However, it 
appears that the veteran periodically misses work due to 
severe pain associated with his bilateral pes planus 
disability.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary of Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2005).  The governing norm in these case is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

In this case, the RO has not yet had the opportunity to 
determine whether a referral for extraschedular consideration 
of the veteran's bilateral pes planus disability is 
appropriate.  The Board accordingly finds that a remand is 
necessary in order to permit the appropriate officials to 
consider in the first instance the veteran's claim on an 
extraschedular basis.

Accordingly, the case is REMANDED for the following actions:

1.  Evaluate whether a referral for 
extraschedular consideration of the 
veteran's claim for an increased rating 
for his bilateral pes planus disability 
is appropriate.  If it is determined 
that such a referral would be 
appropriate, refer the claim to the 
Director of the Compensation and 
Pension Service for consideration of 
the claim on an extraschedular basis 
under the provisions of 38 C.F.R. 
§ 3.321(b)(1).

2.  Then, readjudicate the claim for an 
increased rating for bilateral pes 
planus, including whether an 
extraschedular rating is warranted.  If 
the decision remains adverse to the 
veteran, issue the veteran and his 
representative a supplemental statement 
of the case that contains 38 C.F.R. 
§ 3.321(b)(1) and allow the appropriate 
opportunity for response.  Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


